DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 24-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Styles et al. (US PG Pub 2012/0037024).
For claim 24:  Styles et al. teaches a digital printer (see Fig. 1, ink jet controlled by controller 114) comprising: a support 307 to support a substrate 200 and a flat decoration area 202 of the substrate; a clamp 314a , 314b to fasten the substrate 200 to the support 300, 307 by clamping an edge of the substrate (see paragraphs 30-32) and an inkjet print head 106 that faces a side of the flat decoration area 202; wherein the clamp 301 is positioned on a side opposite to the side of the flat decoration area 202 that faces the inkjet print head 106 (see Fig. 3C, the clamping plate 301 is positioned at portions of the substrate except for the flat decoration area which appears through the hole 309 in the plate and in particular at a bill side of the substrate is at a side opposite of the flat decoration area, see paragraphs 30-32).   Styles et al. does not teach that the substrate is leather, however, the material worked upon does not distinguish an apparatus.  See: MPEP 2115 Material or Article Worked Upon by Apparatus [R-In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
The rejection applied to claim 17 below furnishes a modification to provide a leather substrate, which would similarly be applicable to claim 24 and its dependent claims.
For claim 25:  Styles et al. teaches the printer according to claim 24 further comprising a coater that applies a base coat on the flat decoration area of the substrate (see paragraph 22, the ink jet head for printing white ink can constitute a coating for applying a layer of white ink, i.e. a coating, on a dark substrate).
For claim 26:  Styles et al. teaches the printer according to claim 24 further comprising a tensioner to flatten the leather hide (see paragraphs 30-32, the blocks 312a, 312b flatten and tension the substrate, and thus can constitute both a stretcher and a tensioner).
For claim 27:  Styles et al. teaches the printer according to claim 24, wherein the clamp 301 includes an outer frame (see Fig. 3C, outer frame part which is the flat plate opposite the bill) that corresponds to an outer side of the support (see Fig. 3C, the flat plate corresponds to the part at the outer side of the support 307) so as to clamp the edge between the outer side of the support and the outer frame (see paragraphs 30-32).
For claim 28:  Styles et al. teaches the printer of claim 24, wherein the support 307 includes a plurality of rods  314a, 314b as supporting points to support the substrate, and the clamp clamps the edge to a rod among the plurality of rods (see paragraphs 30-34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-23 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Styles (US PG Pub 2012/0037024) in view of Flores et al. (US PG Pub 2013/0196124).
For claims 17 and 31:  Styles et al. teaches a method of inkjet printing, the method comprising: a) providing on a support 307 a substrate 200, 202 including an edge (see Fig. 4C, region of substrate 202 outside of window 309) and a flat decoration area (see Fig. 4C, region of substrate 202 within the window 309); b) fastening the substrate 200 to the support 307 by clamping the edge (see paragraph 30, in closing the top plate 301, the compression spacers secure the edge portion of the substrate, the bill of the hat) ; and c) jetting with an inkjet print head, facing a side of the flat decoration area, a decorative image on the flat decoration area of the leather hide fastened to the support (see paragraphs 21-23, see Fig. 5); wherein the edge is clamped opposite to the side of the flat decoration area (see paragraph 30, Fig. 4, the bill is the opposite side of the soft top in the substrate hat 200).  Styles et al. does not teach that the substrate is a leather hide.  However, Flores et al. teaches that ink jet printing for textile materials including clothing being applicable to printing on leather material (see paragraph 81).  
For claim 18:  The combination of Styles et al. and Flores et al. teaches the method of claim 17 and Styles et al. further teaches, between step a) and c), applying with a coating a base coat on the flat decoration area of the leather hide wherein the decorative image is jetted on the base coat (see paragraph 22, application of a layer of white ink with the printing heads which is a coating, using the ink jet heads to apply a solid layer of white ink makes the printing heads a coater, this step occurs after supporting and fastening the hide to the support but before printing an image which is done over the white ink).
For claim 19:  The combination of Styles et al. and Flores et al. teaches the method of claim 18 and Styles et al. further teaches applying the base coat is performed between step b) and c) (see paragraph 22, the coating occurs after the substrate is secured and is a printing/coating occurring before the decorative printing in a case where the substrate is dark).
For claim 20:  The combination of Styles et al. and Flores et al. teaches the method of claim 18.  The combination using the printing ink in Styles et al. does not provide for a coating including polymer or copolymer based on polyurethane.  However, Flores et al. teaches that the ink for ink jetting comprises polymer or copolymer based on polyurethane (see paragraph 4-7, paragraph 81).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the coating, being a layer of white ink, to have the composition 
For claim 21:  The combination of Styles et al. and Flores et al. teaches the method of claim 18 and Styles et al. further teaches tensioning or stretching the substrate towards the edge while the edge is clamped opposite to the side of the flat decorative area during the step of applying the base coat and/or the step of jetting the decorative image (see paragraph 30-32, describing tensioning the substrate during printing).
For claim 22:  The combination of Styles et al. and Flores et al. teaches the printer according to claim 17, and Styles et al. teaches that the edge is clamped (see Fig. 3C, 3D) by an outer side of the support and an outer frame (see Fig. 3C, outer frame part which is the flat plate opposite the bill) that corresponds to an outer side of the support (see Fig. 3C, the flat plate corresponds to the part at the outer side of the support 307), the support includes a plurality of rods 314a, 314b (see paragraph 32) as supporting points for the substrate and the edge of the substrate is fastened to a rod among the plurality of rods by the clamp (see paragraph 32), and the support (treating element 300 as the support, the support includes both surface 307 and clamping elements 301) includes a clamp 301 having a pivotal beam (component 301 and a stationary beam 303a), and the support includes a plurality of prisms 310a, 310b, 310c, 310d, also 312a, 312b) which are connected to each to define a ring of prisms (see Fig. 4A, through intermediate structures seen in Fig. 4A forming an enclosure being a ring).  The combination of Styles et al. and Flores et al. does not furnish a plurality of clamps each with a pivotal beam connected to a stationary beam.  However, this distinction from the prior art can be overcome through a separation of the lid into two subcomponents.  It would 
For claim 23:  The combination of Styles et al. and Flores et al. teaches the method of claim 18 and Flores et al. teaches that the substrate is leather, and further teaches that the substrate may be pre-coating leather coating with an ink receptive or binder coating (see paragraph 81) thus constituting crusted leather in a broadest reasonable interpretation.  The coated/crusted leather can still receive an additional white coating if dark.
Claims 29 and 30 is rejected under 35 U.S.C. 103 as being unpatentable over Styles (US PG Pub 2012/0037024).
For claim 29:  Styles et al. teaches the printer of claim 24 and teaches the clamp 301, 310a, 310b to a pivotal beam 301 connected to a stationary beam 303a, and the pivotal beam 301 is pivoted opposite to the side of the flat decoration area to clamp the edge of the leather hide between the pivotal beam and the stationary beam (as seen in Fig. 3D when the lid 301 is closed).  Styles et al. does not furnish a plurality of clamps each with a pivotal beam connected to a stationary beam.  However, this distinction from the prior art can be overcome through a separation of the lid into two subcomponents.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the lid clamp of Styles et al. to provide it as a plurality of clamping lid components omitting middle portions for the purpose of reducing the material used in the lid.
314a, 314b (see paragraph 32, provision of at least one pair of the geometric features, which are prisms, on the support, more than one pair appears to be suggested but not explicitly provided) connected to each other (see Fig. 3C, connected by being on the surface of the support 307).  Styles et al. suggests a plurality of prism elements but does not specifically provide a ring of prisms.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a number of identical prisms on a non-linear position from the depicted prisms to anchor the those positions.  A provision of an additional prism in a non-linear position would form a ring of prisms.
Response to Arguments
Applicant's arguments filed on September 17, 2021 have been fully considered but they are not persuasive. Regarding the Anticipation rejection for claims 24-28, Applicant argues that the claims require a support for a leather hide, a clamp to fasten the leather hide to the support by clamping the edge, which edge is clamped opposite to the side of the flat decoration area.  Applicant argues that the leather hide of the presently claimed invention is “a flat object with variable thickness that has no fixed contour” in page 3 and repeats that this is how the claim is distinguished from the anticipation rejection.  While the leather hide cannot distinguish the claim from the prior art because it is a material worked upon, nowhere is it claimed that this is a characterization of the leather hide and certainly not in the independent claim 24.  Applicant cites paragraphs 121-163 of the specification of the present invention but this section specifically states that leather hides can have many different shapes, dimensions and thicknesses and it would be improperly to somehow conclude that the hide must be a flat .
Applicant argues that their discover is that clamping the leather hides opposite to the side of the flat decoration area that faces the ink jet printing head causes distance between the ink jet printing head and the to-be-printed leather to be minimized.  This certainly can only occur with certain configurations of leather hides and not leather hides generically as is claimed.  If Applicant wants to rely on this feature for patentability, Applicant needs to at least include these limitations into the claim.  However, to reiterate, the material worked upon does not distinguish the apparatus claims from the prior art, and the method in which an apparatus is used does not distinguish the apparatus claim from the prior art.  Applicant concludes by arguing that the Styles et al. reference is directed to inherently 3-dimensional items.  However, as claimed, these items are not distinguishable from the leather material as recited.  Leather material can be a 3-dimensional object, including a baseball cap.  This is not inconsistent with the specification which lays out many types of leather objects but is inclusive of the idea that leather objects can be of many different shapes.
Applicant argues that the leather hide and flat decoration area of the leather hide aim to further define the support and clamp structurally and characterizes this leather hide as a flat 
Applicant argues against the obviousness rejections for much the same reasons.  Again there is no reason to characterize the leather hide as a flat object with variable thickness that has no fixed contour as Applicant seems inclined to do without such language in the claim.  Examiner utilizes the Flores et al. reference to more directly address printing of objects that are leather since the leather substrate is a positive limitation of the method claim.  The adaption is essentially simply to print on a leather object of any given shape.  In the instant case, the combination would simply be to print ink onto a leather cap.  Applicant reiterates that Applicant has unexpectedly discovered that by clamping the leather hides opposite to the side of the flat decoration area that faces the inkjet printing head, the distance between the inkjet print head and the to-be-printed natural leather can be minimized, but this advantage appears to derive from a more specific clamping than what is recited in the claims.  Clamping the edge of an object is known from Styles et al., and that the object to be printed can be leather is known from Flores et al.  Clamping a leather object in the manner prescribed by Styles et al. is an obvious combination of the two references to print the leather object.  Printing and decorating of wearable material would have been obvious to one of ordinary skill in the art at 
The improvement in printing quality is not explicitly recited by or implicitly a result of the method as recited in the claims.  Examiner believes that this can only be achieved for certain configurations of leather and certain specific clamping configurations, but those configurations are claimed requirements.  To expedite prosecution, Examiner would caution against an amendment that only vaguely recites improvement.  Reciting only “improving print quality” or the like can be considered indefinite as it is unclear what baseline is being improved, or if a baseline is established, is most likely of nearly unlimited scope since it would simply require improvement over any printing ever performed.
Applicant argues that the combination does not reasonable suggest fastening the leather hide to the support by clamping the edge where the edge is clamped to the side of the flat decoration area.  The combination, replacing the object to be printed of Styles et al. with a leather one, would do exactly that.  Examiner believes that Applicant is reading too much specificity into the terminology of the claims, and claim interpretation uses broadest reasonable interpretation.  All products manufactured from leather hide read on the term leather hide.  A baseball cap manufactured from leather hide would constitute a leather hide, having an edge, the edge being clamped by the clamp in the manner of Styles et al.  A flat decoration area is any substantially flat decoration area, such as the top of the cap, or even the interior portion of visor of the cap.  Even reading in light of the specification does not grant the terms any additional specificity, since the language of the specification describes a wide range of configurations of the leather hide.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851.  The examiner can normally be reached on M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID H BANH/Primary Examiner, Art Unit 2853